Citation Nr: 0107457	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-16 053A	)	DATE
	)
	)


THE ISSUE


Whether a February 14, 1985 decision, in which the Board of 
Veterans' Appeals denied entitlement to an increased 
evaluation for schizophrenia, then evaluated as 50 percent 
disabling, involves clear and unmistakable error.


REPRESENTATION


Moving Party Represented by:  James W. Stanley, Jr., attorney


ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to February 
1970.  In a written statement received by the Board of 
Veterans' Appeals (Board) in August 1999, the veteran's 
representative submitted a claim on the veteran's behalf 
alleging clear and unmistakable error (CUE) in a "1982 Board 
decision."  The Board notes that the 1982 decision to which 
the representative referred does not exist.  It is clear from 
the context of the representative's argument, however, that 
the representative is actually alleging CUE in a February 
1985 Board decision.  The issue to be addressed is thus 
whether the February 14, 1985 decision, in which the Board of 
Veterans' Appeals denied entitlement to an increased 
evaluation for schizophrenia, then evaluated as 50 percent 
disabling, involves clear and unmistakable error.


FINDINGS OF FACT

1.  In a decision issued on February 14, 1985, the Board 
denied the veteran an evaluation in excess of 50 percent for 
schizophrenia.

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on February 14, 1985. 

3.  The Board erred in its February 14, 1985 decision by 
mischaracterizing the issue on appeal and by failing to cite 
fully the regulatory provisions extant at that time.

4.  The evidence does not establish that the outcome of the 
claim would have been manifestly different but for the error. 



CONCLUSION OF LAW

The February 14, 1985 decision, in which the Board denied 
entitlement to an increased evaluation for schizophrenia, 
then evaluated as 50 percent disabling, does not involve CUE.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The procedural history of this case is not in dispute.  It 
reflects that, in January 1970, the RO granted the veteran 
service connection and assigned him a 30 percent evaluation 
for schizophrenic reaction, paranoid type.  In March 1971, 
the RO increased the evaluation assigned the veteran's 
psychiatric disability to 100 percent, effective from 
February 28, 1970.  In January 1973, the RO reduced the 100 
percent evaluation to 70 percent, effective from April 1, 
1973.  In March 1981, the RO increased the 70 percent 
evaluation to 100 percent, effective from March 6, 1981.  In 
December 1981, the RO reduced the 100 percent evaluation to 
50 percent, effective from March 1, 1982.  The veteran 
appealed this decision, and in February 1985, the Board 
affirmed the decision.  In so doing, the Board framed the 
issue on appeal as "entitlement to an increased evaluation 
for schizophrenia, presently evaluated as 50 percent 
disabling." 

The issue now before the Board is whether the February 14, 
1985 decision, in which the Board denied entitlement to an 
increased evaluation for schizophrenia, then evaluated as 50 
percent disabling, was clearly and unmistakably erroneous.  
Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 2000), the Board 
has been granted the authority to revise a prior Board 
decision on the grounds of CUE.  A claim in which review is 
requested under the new statute may be filed at any time 
after the underlying decision is rendered.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (2000). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2000).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE also 
does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one that 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In its February 14, 1985 decision, the Board acknowledged the 
contentions of the veteran and his representative that the 
veteran's psychiatric disability caused evasiveness, 
vagueness and paranoia, and rendered the veteran 
unemployable.  The Board then noted the following findings of 
fact: (1) Schizophrenia, paranoid type, is manifested by 
paranoid ideation, hostility, depression and a flat and 
blunted affect; and (2) Schizophrenia, paranoid type, has not 
been shown to be productive of more than considerable social 
and industrial adaptability.  Based on these facts, the Board 
concluded that an evaluation in excess of 50 percent for 
schizophrenia, paranoid type, was not warranted because the 
medical evidence of record established material and sustained 
improvement in the veteran's psychiatric disability.  In 
making its decision, the Board considered VA hospitalization 
reports, examination reports and outpatient treatment 
records, congressional correspondence, and written statements 
of the veteran and his representative.  

The veteran does not contend, and the record does not 
reflect, that the correct facts, as they were then known, 
were not before the Board at the time it issued its February 
14, 1985 decision.  Rather, the veteran's representative 
argues that: (1) The medical evidence of record, 
specifically, a November 1982 VA examination report, 
establishes that the veteran's psychiatric disability was 100 
percent disabling at the time the Board rendered its 
decision; (2) The Board failed to cite fully and apply 
38 C.F.R. § 3.344(a);  (3) The Board ignored medical evidence 
establishing that the veteran's psychiatric disability had 
not materially improved and was not likely to do so in the 
future; and (4) The Board's rationale was based on one VA 
examination, rather than on all of the evidence of record.  
For the reasons discussed below, the Board finds that the 
Board erred in its February 14, 1985 decision by 
mischaracterizing the issue on appeal and by failing to cite 
fully the regulatory provisions extant at that time, but that 
the outcome of the claim would not have been manifestly 
different but for the error. 

With regard to the representative's first assertion, the 
Board notes that, the February 14, 1985 decision, however 
brief, includes a discussion of the November 1982 VA 
examination.  In fact, in its February 14, 1985 decision, the 
Board acknowledged the VA examiner's finding of "marked 
paranoid residuals," which the representative references in 
his claim, but it weighed this finding with all other medical 
findings of record and concluded that it did not establish 
that the veteran's psychiatric disability was more than 50 
percent disabling.  In any event, as previously indicated, a 
mere misinterpretation of facts does not constitute CUE, nor 
does a disagreement as to how information was weighed and 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Thompson, 1 
Vet. App. at 253.

With regard to his second assertion, the representative is 
correct that the Board failed to cite fully the pertinent 
regulatory provisions extant in February 1985.  The 
regulations pertinent to rating reductions that were in 
effect in February 1985 differ substantively from those 
currently in effect.  In 1985, they provided that, where a 
reduction in an evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result 
in a reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires.  The veteran will be notified at his or her latest 
address of record of the action taken and furnished detailed 
reasons therefor, and will be given 60 days to present 
additional evidence.  38 C.F.R.  
§ 3.105(e) (1985).  

In its February 14, 1985 decision, the Board did not cite 38 
C.F.R. § 3.105(e) or discuss whether the RO satisfied 
procedural requirements in December 1981, when it reduced the 
evaluation assigned the veteran's psychiatric disability.  
However, the record reflects that the RO complied with all 
procedural requirements when reducing the evaluation at 
issue.  First, it issued a rating decision that set forth the 
material fact and reason for the reduction: improvement in 
the veteran's service-connected psychiatric disability.  
Second, in a letter dated December 1981, the RO notified the 
veteran of the reduction and informed him that he had 60 days 
to submit evidence showing that the reduction should not be 
made.  Third, the RO assigned the reduction an effective date 
of March 1, 1982, which means that it continued the 100 
percent evaluation then assigned the veteran's psychiatric 
disability for 60 days from the date of the December 1981 
notice of the reduction.  Inasmuch as the RO complied with 
the requirements of 38 C.F.R. § 3.105(e), the Board's failure 
to cite this provision has no effect on the outcome of the 
claim.

In its February 14, 1985 decision, the Board cited, but only 
partially, 38 C.F.R. 
§ 3.344, the other regulatory provision pertinent to rating 
reductions.  In 1985, this regulation provided that sections 
(a) and (b) should be applied in cases involving an 
evaluation that had continued at the same level for five 
years or more; section (c) should be applied if the RO 
reduced an evaluation that had been in effect for less than 
five years.  In this case, in reducing the evaluation at 
issue, the RO in effect reduced two evaluations: a 100 
percent evaluation that had been in effect for less than five 
years and a 70 percent evaluation that had been in effect for 
in excess of five years.  Accordingly, all sections of 38 
C.F.R. § 3.344 were applicable to the veteran's appeal in 
February 1985, but the Board only cited the following portion 
of 38 C.F.R. § 3.344:

Total disability ratings will not be 
reduced in the absence of clear error 
without examination showing material 
improvement in mental condition.  
Examination reports showing material 
improvement must be evaluated in 
conjunction with all of the facts of 
record.  Ratings on account of diseases 
subject to temporary or episodic 
improvement, including psychotic 
reaction, will not be reduced on any one 
examination except in those instances 
where all of the evidence of record 
clearly warrants the conclusion that 
sustained improvement has been 
demonstrated.

38 C.F.R. § 3.344(a) (1985).

At that time, 38 C.F.R. § 3.344(a) provided that: 

Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
VA regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction. Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc...will not be reduced on 
any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g., residuals of 
phlebitis, arteriosclerotic heart 
disease, etc... will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected the rating 
agency will consider whether the evidence 
makes it reasonably certain that the 
improvement will be maintained under the 
ordinary conditions of life....

38 C.F.R. § 3.344(a) (1985).  Under 38 C.F.R. § 3.344(c) 
(1985), reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.

The Board's February 14, 1985 decision involves error to the 
extent that it does not include a full cite to 38 C.F.R. § 
3.344 (1985).  However, for the following reason, this error 
is not the kind of error that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  In its decision, the 
Board applied the relevant portions of the partially cited 
regulatory provision to the facts of the case and concluded 
that the veteran's psychiatric disability showed material and 
sustained improvement.  Contrary to the representative's 
third and fourth contentions, in so concluding, the Board 
neither ignored the medical evidence of record, nor based its 
conclusion on one VA examination.  Rather, the Board weighed 
and evaluated congressional correspondence, VA 
hospitalization reports and VA examination reports, and found 
that, collectively, the evidence was not favorable.  Even if 
the veteran had been cited the entire regulatory provision, a 
weighing of the evidence would still have been necessary.  In 
so doing, reasonable minds could differ.  

The Board's February 14, 1985 decision also involves error to 
the extent that the issue was improperly characterized as 
entitlement to an increased evaluation for schizophrenia, 
rather than whether the RO's December 1981 rating reduction 
was proper.  See Johnston v. West, 11 Vet. App. 240 (1998).  
However, because the Board concluded that an evaluation in 
excess of 50 percent was not warranted, a conclusion that can 
be interpreted to encompass consideration of 38 C.F.R. § 
3.344, and applied the pertinent portions of 38 C.F.R. § 
3.344 to the facts of the case, this error does not change 
the outcome of the claim. 

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is no basis 
upon which to find CUE in the Board's February 14, 1985 
decision.  The veteran's motion for revision of that decision 
must, therefore, be denied. 


ORDER

CUE not having been established, the motion for revision of 
the February 14, 1985 Board decision is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



